                                                                          I   I




                                                                                  FfLED
                                                                                  OCT OJ Z@US
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                                   CASE NO. 18CR3990-LAB
12                                           Plaintiff,           JUDGMENT AND ORDER OF
             VS.                                                  DISMISSAL OF INFORMATION
13
      HANNAH EMELY DAVALOS SALAZAR,
14
15                                        Defendant.

16
            Upon motion of the UNITED STA TES OF AMERICA and good cause appearing, the
17
     Information in the above entitled case is dismissed with prejudice, the bond is exonerated and, if held
18
     by the U.S. Pretrial Services, Defendant's passport is to be released to Defendant.
19
            IT IS SO ORDERED.
20
21
            Dated:    /0   Ii / / o/
22
23
24
25
26
27
28


                                                          - 1 -                                  15CR0713-JLS
